DETAILED ACTION

Status of Claims
This is a first office action on the merits in response to the application filed on 2 November 2020.
Claims 1-13 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-5 are directed to a method and claims 6-13 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claim(s) recite(s) the fundamental economic activity of performing an economic transaction. Specifically, the claims recite ” receiving, from a buyer of an asset participating on a first distributed ledger network, a request to purchase the asset in exchange for a cash token”, “communicating the request to the seller; receiving acceptance of the request from the seller; transferring the asset to an electronic wallet for the buyer”, and “transferring the cash token to an electronic wallet for the seller” which are grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims recite the process of performing an economic transaction between parties. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a gateway interface use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the processor simply perform(s) the steps or functions of “the asset being sold by a seller participating on a second distributed ledger network and written as an entry on the second distributed ledger network, and the cash token is written as an entry on the first distributed ledger network”, “updating ownership of the asset on both the second distributed ledger network and on the first distributed ledger network”, and “updating ownership of the cash token on both the second distributed ledger network and on the first distributed ledger network”. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a gateway interface to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of performing an economic transaction. As discussed above, taking the claim elements separately, the gateway interface perform(s) the steps or functions of “the asset being sold by a seller participating on a second distributed ledger network and written as an entry on the second distributed ledger network, and the cash token is written as an entry on the first distributed ledger network”, “updating ownership of the asset on both the second distributed ledger network and on the first distributed ledger network”, and “updating ownership of the cash token on both the second distributed ledger network and on the first distributed ledger network”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of performing an economic transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-8 and 10-16 further describe the abstract idea of performing an economic transaction. Specifically, claims 2-3 and 7-8 further describe the assets contained within the distributed ledger networks, claims 4, 9, and 12 further describe what assets are stored in the plurality of distributed ledger networks, and claims 5, 10 and 13 solely describe the performance of an additional fundamental economic principle in the form of currency exchange. Therefore, as the dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maizels, an article titled “Exploring Cross Chain Asset Technologies: CATA, CDEX, and CDAT” (Reference U on the attached form 892).

In regards to Claims 1, 6, and 11, Maizels discloses:
A method for cross-ecosystem aggregation of assets using distributed ledgers, comprising: in a gateway interfacing with a plurality of distributed ledger networks comprising at least one computer processor: receiving, from a buyer of an asset participating on a first distributed ledger network, a request to purchase the asset in exchange for a cash token, the asset being sold by a seller participating on a second distributed ledger network and written as an entry on the second distributed ledger network, and the cash token is written as an entry on the first distributed ledger network (See Page 4: Fig. 2 and Para. 2 – Maizels discloses a Crosschain Asset Trading Application acting a gateway interfacing with two distributed ledger networks wherein a user Bob, queries/requests to purchase an asset using a crosschain transaction using cryptocurrency, which acts as a cash token, on one blockchain to purchase an asset on a second blockchain); 
communicating the request to the seller (See Page. 4: Fig. 2 and Para. 2 – Maizels discloses a user Bob querying/requesting a seller Alice to conduct a crosschain transaction); 
receiving acceptance of the request from the seller (See Page. 4: Fig. 2 and Para. 2 -  Maizels discloses completing a crosschain transaction in response to a query. It is clear to one of ordinary skill in the art that completion of said transaction in response to a query would require an acceptance of said query from the recipient of said query); 
transferring the asset to an electronic wallet for the buyer by updating ownership of the asset on both the second distributed ledger network and on the first distributed ledger network (See Page. 4: Fig. 2 and Para. 2 – Maizels discloses transferring a crypto asset from a bitcoin ledger to an Ethereum ledger. It is clear to one of ordinary skill in the art that for such a transaction to occur within the context of blockchain consensus, both blockchain would need to be updated); and 
transferring the cash token to an electronic wallet for the seller by updating ownership of the cash token on both the second distributed ledger network and on the first distributed ledger network (See Page. 4: Fig. 2 and Para. 2 - Maizels discloses transferring an amount of cryptocurrency from a bitcoin ledger to an Ethereum ledger. It is clear to one of ordinary skill in the art that for such a transaction to occur within the context of blockchain consensus, both blockchain would need to be updated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maizels in view of Millar et al (US 20220138748 A1).

In regards to Claims 2 and 7, Maizels fails to explicitly disclose but Millar discloses:
wherein the entry for the asset is signed by the second distributed ledger network (See Millar: Para. [0030] – Millar discloses blockchain assets being signed by a user of the distributed ledger network they are stored on).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of asset signing by the storing distributed ledger network as disclosed by Millar to the traded blockchain assets disclosed by Maizels increasing the overall security of the invention by ensuring the legitimacy of the traded assets via a digital signature.

In regards to Claims 3 and 8, the combination of Maizels and Millar discloses:
The method of claim 1, wherein the entry for the cash token is signed by the first distributed ledger network (See Millar: Para. [0030] – Millar discloses blockchain assets being signed by a user of the distributed ledger network they are stored on).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of asset signing by the storing distributed ledger network as disclosed by Millar to the traded blockchain assets disclosed by Maizels increasing the overall security of the invention by ensuring the legitimacy of the traded assets via a digital signature.

Claim(s) 4, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maizels in view of Zhu et al. (US 20210012335 A1).

In regards to Claims 4, 9, and 12, Maizels discloses the method of claim 1 but fails to explicitly disclose but Zhu discloses:
wherein the first distributed ledger network or the second distributed ledger network comprises a plurality of nodes, and each node is associated with an asset in a real estate portfolio (See Zhu: Para. [0021] – Zhu discloses a blockchain network with nodes used to store asset packages of real estate prospective earnings).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the blockchain storing a generic crypto asset disclosed by Maizel for the blockchain storing real estate associated holding as disclosed by Zhu increasing robustness of the invention by incorporating an additional use case by allowing for the trade of real estate asset via blockchain.

Claim(s) 5, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maizels in view of Griffin et al. (US 20220076246 A1).

In regards to Claims 5, 10, and 13, Maizels discloses the method of claim 1 but fails to explicitly disclose but Griffin discloses:
further comprising: redeeming the cash token for fiat currency (See Griffin: Para. [0072] – Griffin discloses converting an amount of cryptocurrency used for a transaction into fiat currency).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the cryptocurrency conversion method disclosed by Griffin to convert the cryptocurrency received by the seller disclosed by Maizels increasing the economic viability of the invention by allowing sellers to sell their assets for fiat currency which has increased liquidity compared to cryptocurrency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yantis et al. (US 11334876 B2) generally discloses a method for exchanging digital tokens stored in a digital wallet on a blockchain marketplace.
Lam (US 20190370792 A1) generally discloses a method for cryptocurrency exchange between multiple parties via trading platform housing multiple P2P blockchain networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMIE R KUCAB/Primary Examiner, Art Unit 3685